Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 5 July 1814
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dear Sister,
July 5th. 1814

Yesterday as soon as the mail arrived I sent to the Office full of expectation of receiving a Letter from my dear Sister—Are you all so absorbed in matrimonial affairs, as that none of your family can find leisure to give me the least intelligence how you progress, & how you all do?—Our amicable Cousin Hannah, has had the indisoluable knot completed at last, I see by the news paper—& your young Neighbour, Mr George Beal, too, has taken a Rebecca to comfort him after his Mother’s Death, & into her Tent, I suppose—Well—every one, must have their day—& what an alwise Providence is pleased to allot—I love to comfort myself with thinking “all is for the best”—It certainly is so if we improve them aright—
It is an Eventful Period—& what will be the termination the Lord omnipotent only knows—Have you lately heard from your Son, in Russia?—
The damp weather has not been favourable to my health, I find my lungs very tender, & I am feeble—Mr Peabody is better than I expected last winter he would ever be—but he has arrived to that period when a Grasshopper is a burden—He finds his Spirits depressed—& everything lies with additional weight—His Son, & Daughter Webster have been here for a fortnight—She knew his Situation, but not where he obtained temporary relief—But appeared much gratified At finding it came in the channel it did—She said her mind was in some measure comforted—which was an ease to me—but she could not say one word to her father—She is a very affectionate Daughter—We join in presenting respects & love
E P—